              Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SABRINA BLACKMAN                                    :
8214 Frankford Avenue, Apt. 6                       :
Philadelphia, PA 19136                              :
                                                    :       CIVIL ACTION
                 Plaintiff,                         :
        v.                                          :       No.:
                                                    :
TYSONS FOODS, INC.                                  :       JURY TRIAL DEMANDED
d/b/a Tysons Foods                                  :
520 E. Hunting Park Avenue                          :
Philadelphia, PA 19124                              :
                                                    :
                 Defendant.                         :
                                                    :

                                    CIVIL ACTION COMPLAINT

        Plaintiff, Sabrina Blackman (hereinafter referred to as “Plaintiff”), by and through her

undersigned counsel, hereby avers as follows:

                                            INTRODUCTION

        1.       Plaintiff has initiated this action to redress violations by Tysons Foods, Inc., d/b/a

Tysons Foods (hereinafter referred to as “Defendant”) of the Americans with Disabilities Act, as

amended (“ADA” - 42 U.S.C. §§ 12101 et. seq.), the Family and Medical Leave Act (“FMLA” –

29 U.S.C. § 2601 et. seq.), Title VII of the Civil Rights Act of 1964 (“Title VII” - 42 U.S.C. §§

2000d et. seq.), 29 U.S.C. § 206 and 29 U.S.C. § 215(a)(3) (the “Equal Pay Act”), Pennsylvania

common law, the Pennsylvania Human Relations Act (“PHRA”) and the Philadelphia Fair Practice

Ordinance (“PFPO”).1 Plaintiff was unlawfully terminated by Defendant and she suffered damages

more fully described/sought herein.



1
 Plaintiff intends to amend her instant lawsuit to include claims under the PHRA and PFPO once her administrative
remedies are fully exhausted with the Pennsylvania Human Relations Commission (“PHRC”) and the Philadelphia
Commission on Human Relations (“PCHR”).
             Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 2 of 14




                                  JURISDICTION AND VENUE

        2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s state

and city-law claims because they arise out of the same common nucleus of operative facts as

Plaintiff's federal claims asserted herein.

        3.      This Court may properly maintain personal jurisdiction over Defendant because

their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction

over Defendant to comply with traditional notions of fair play and substantial justice, satisfying

the standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326

U.S. 310 (1945), and its progeny.

        4.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Eastern District of Pennsylvania.

                                              PARTIES

        5.      The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

        6.      Plaintiff is an adult who resides at the above-captioned address.

        7.      Defendant is a multinational corporation based in Springdale, Arkansas, which

processes, markets and exports meat. Defendant maintains a facility located at the address set forth

in the above-caption, where Plaintiff was hired and was employed

        8.      At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.



                                                   2
               Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 3 of 14




                                   FACTUAL BACKGROUND

        9.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        10.     Plaintiff (female) was employed by Defendant as a machine operator working at

the above-captioned location.

        11.     In total, Plaintiff had been employed with Defendant for approximately 3.5 years

(being hired in June of 2017).

        12.     Throughout her employment with Defendant, Plaintiff was a hard-working

employee who performed her job well.

        13.     On or about December 9, 2020, Plaintiff suffered work related-injuries when the

back side of her body was hit by company owned and operated equipment (wooden skids) while

being moved.

        14.     Plaintiff immediately notified Defendant (“Coffee,” Supervisor (nickname – full

name unknown; “Fran,” Supervisor (nickname – full name unknown); and “Elizabeth,” Human

Resource Manager (last name unknown)) about her injuries and also kept those managers apprised

that she was unable to physically work at that time, due to the pain which was caused by the work

incident.

        15.     Prior to her workers’ compensation injury, Plaintiff has and continues to suffer from

longstanding health conditions, including arthritis, which was also known to Defendant.

        16.     As a result of Plaintiff’s aforesaid health conditions, she suffers from pain, swelling,

reduced range of motion and stiffness, which limited her ability (at times) to perform some daily

life activities, including but not limited to lifting, carrying and working (among other daily life

activities).



                                                   3
                   Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 4 of 14




         17.        Despite her aforesaid health conditions and limitations, Plaintiff was able to

perform the duties of her job well with Defendant, however, Plaintiff did require some reasonable

accommodations while employed with Defendant (as discussed infra).

         18.        Immediately following Plaintiff’s workers’ compensation injury, she commenced

a medical leave of absence, which was a request for a reasonable accommodation (as well as

FMLA-eligible leave).

         19.        Plaintiff’s workers’ compensation injury exacerbated her preexisting arthritis, and

as such, she needed some additional therapy and recovery time from the workplace injury.

         20.        Notwithstanding Plaintiff’s request for time off for her disability and notification

to Defendant’s management of same, Defendant failed to advise Plaintiff of her individualized

FMLA rights, as required by the FMLA, despite the fact that Plaintiff was eligible for FMLA

leave.

         21.        Defendant also failed to designate such leave time as FMLA-qualifying

absenteeism. Therefore, Defendant failed to follow proper notice, designation, and informational

regulations of the FMLA.

         22.        Plaintiff was also not provided with any FMLA or other leave documentation. As

such, Defendant violated FMLA regulations, which included but were not limited to:

               •    Failing to provide Plaintiff with required written eligibility notifications of
                    her FMLA rights within 5 days from being notified of her need to take
                    medical leave;2

               •    Failing to provide Plaintiff with written FMLA designation notices within
                    5 days from her being on medical leave;3

               •    Failing to provide Plaintiff with required written rights and responsibilities
                    notices within 5 days from her being on medical leave;4 and

2
  See 29 CFR § 825.300(b)(1).
3
  See 29 CFR § 825.300(b)(2).
4
  See 29 CFR § 825.300(c)(1)(i)-(vii)

                                                      4
                     Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 5 of 14




                 •    Failing to provide written FMLA designation notices for a leave.5

           23.        Defendant did not provide Plaintiff with leave under the FMLA, nor did it protect

her job for any period of time (or engage in any interactive dialogue with Plaintiff).

           24.        Defendant’s Human Resources (“Elizabeth” and “Ivette”) denied Plaintiff’s

requests for additional time off to recover from her workers’ compensation injury, which was also

a request for a reasonable accommodation under the ADA (and should have been protected under

the FMLA).

           25.        Instead, Defendant expressed that Plaintiff should have returned to work sooner

solely based upon a workers’ compensation evaluation obtained by Defendant in mid-December

2020.

           26.        Defendant also claimed that Plaintiff abandoned her job because she was unable to

work due to her disabilities, and in fact, terminated Plaintiff’s employment.

           27.        On or about December 16, 2020, Plaintiff was informed by Unum (Defendant’s

third-party administrator) that Defendant had terminated her employment.

           28.        Plaintiff was ultimately medically cleared to resume work effective February 1,

2021 (but had already been terminated).

            29.       In total, Plaintiff only needed an approximate two-month medical accommodation

or FMLA-protected leave.

            30.       Defendant’s management failed to accommodate Plaintiff without first engaging in

the interactive process as required under the ADA and without providing any legitimate reason as

to why her accommodations could not be granted.




5
    See 29 CFR § 825.300(d)(1)-(6)


                                                      5
              Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 6 of 14




        31.    Plaintiff believes and therefore avers that she was terminated/constructively

terminated because of: (1) her known and/or perceived health problems; (2) her record of

impairment; (3) her requested accommodations/workers’ compensation needs/FMLA-eligible

needs (which constitutes illegal retaliation); (5) her expressed concerns of disability

discrimination; and (6) Defendant’s failure to accommodate her (discussed supra).

               – Gender Discrimination/Pay Disparities Based Upon Gender –

        32.    Separately and apart from the disability/workers’ compensation/FMLA related

discrimination/retaliation that Plaintiff was subjected to during her employment with Defendant

(discussed supra), Plaintiff was also subjected to gender discrimination/pay disparities.

        33.    During Plaintiff’s employment with Defendant, she observed clear gender

discrimination which was pervasive in the workplace. Plaintiff was one of the only female machine

operators in the business which was male dominated, and management favored men.

        34.    Several months before Plaintiff’s aforesaid workplace injury, she was involuntarily

switched to the receiving department (which was harder on Plaintiff’s arthritis and health

problems) and, at times, was only permitted to fill in for breaks taken by male employees. This

also resulted in lesser overall work hours and pay to Plaintiff.

        35.    Plaintiff believes and therefore avers that she was also subjected to gender

disparities while employed (resulting in lesser income to Plaintiff and more difficult work).

                                           Count I
                 Violations of the Family and Medical Leave Act (“FMLA”)
                                 (Interference & Retaliation)
                                  -Against Both Defendants-

        36.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                  6
             Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 7 of 14




       37.     Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

       38.     Plaintiff requested leave from Defendant, her employer, with whom she had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C. § 2611(2)(i).

       39.     Plaintiff had at least 1,250 hours of service with Defendant during her last full year

of employment.

       40.     Defendant is engaged in an industry affecting commerce and employ fifty (50) or

more employees for each working day during each of the twenty (20) or more calendar work weeks

in the current or proceeding calendar year, pursuant to 29 U.S.C. § 2611(4)(A)(i).

       41.     Plaintiff was entitled to receive leave pursuant to 29 U.S.C. § 2612 (a)(1) for a total

of twelve (12) work weeks of leave on a block or intermittent basis.

       42.     Plaintiff was terminated in close proximity to her requests for intermittent and/or

block FMLA leave.

       43.     Defendant committed interference and retaliation violations of the FMLA by: (1)

terminating Plaintiff for requesting and/or exercising her FMLA rights and/or for taking FMLA-

qualifying leave; (2) by considering Plaintiff’s FMLA leave needs in making the decision to

terminate her; (3) failing to inform Plaintiff of her individualized FMLA rights regarding her

FMLA-qualifying leave for her serious health conditions, which constitutes a failure to follow

proper notice, designation, and information regulations of the FMLA; (4) terminating Plaintiff to

intimidate her and/or prevent her from taking FMLA-qualifying leave in the future; (5) engaging

in conduct which discouraged Plaintiff from exercising her FMLA rights and which would

discourage, dissuade and/or chill a reasonable person’s desire to request and/or take FMLA leave;

(6) failing to designate Plaintiff’s requests for time off for her serious health conditions as FMLA-



                                                 7
              Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 8 of 14




qualifying or FMLA protected leave; and (7)) failing to reinstate Plaintiff to the same or similar

position upon her return from FMLA leave

        44.     These actions as aforesaid constitute violations of the FMLA.

                                           Count II
          Violations of the Americans with Disabilities Act, as Amended (“ADA”)
    (1] Actual/Perceived/Record of Disability Discrimination; [2] Failure to Accommodate;
                        [3] Retaliation; and [4] Wrongful Termination)

        45.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        46.     Plaintiff suffered from qualifying health conditions under the ADA which affected

her ability (at times) to perform some daily life activities including, but not limited to lifting,

carrying and working.

        47.     Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendant, however, Plaintiff did require reasonable

medical accommodations at times.

        48.     Plaintiff kept Defendant informed of her serious medical conditions and need for

medical treatment and other accommodations.

        49.     Plaintiff requested reasonable accommodations from Defendant, including but not

limited to a brief medical leave to care for and treat her disabilities.

        50.     As a result of her aforesaid disabilities and requests for accommodations, Plaintiff

was subjected to discriminatory and disparate treatment.

        51.     In close temporal proximity to requesting accommodations for her own health

conditions, Plaintiff was abruptly terminated for pretextual reasons.




                                                   8
              Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 9 of 14




        52.    Plaintiff believes and therefore avers that she was terminated because of: (1) her

known and/or perceived health problems; (2) her record of impairment; and (3) her requested

accommodations (which constitutes illegal retaliation).

        53.    Defendant failed to accommodate Plaintiff by failing to engage in the interactive

process and refusing to hold Plaintiff’s position open and/or reinstate her when she was able to

return from her brief medical leave.

        54.    Defendant’s actions as aforesaid constitute violations of the ADA.

                                        Count III
                              Common-Law Wrongful Discharge
                                 (Public Policy Violation)

        55.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        56.    Upon information and belief, Plaintiff was terminated in substantial part for making

a claim for workers’ compensation benefits and/or seeking workers’ compensation benefits and/or

for her work-related injuries (as discussed supra).

        57.    It is against Pennsylvania’s public policy for an employee to be terminated for

making a workers’ compensation claim and/or seeking workers’ compensation benefits. These

actions as aforesaid constitute wrongful termination in Pennsylvania. See Shick v. Shirey, 552 Pa.

590, 716 A.2d 1231 (1997); Rothrock v. Rothrock Motor Sales, Inc., 584 Pa. 297, 883 A.2d 511,

516 (2005).

        58.    The temporal proximity and retaliatory animus between Plaintiff’s claim for

workers’ compensation and her termination creates an inference that her termination was in

retaliation for making such a claim.

        59.    These actions as aforesaid constitute wrongful termination in Pennsylvania.



                                                 9
               Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 10 of 14




                                             Count IV
               Violations of Title VII of the Civil Rights Act of 1964 (“Title VII”)
        [1] Gender Discrimination; [2] Unequal Pay; and [3] Hostile Work Environment

         60.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         61.     Plaintiff was subjected to unequal pay based upon her gender; a hostile work

environment; and was terminated/had her position allegedly eliminated, as a result of her gender

(female).

         62.     These adverse actions were taken against Plaintiff on account of her gender

constitute violations of Title VII.

                                            Count V
         Violations of 29 U.S.C. § 206 and 29 U.S.C. § 215(a)(3) [the “Equal Pay Act”]
                                        (Discrimination)

         63.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         64.     Plaintiff was not properly paid an equal rate for equal work as compared to her male

counterpart(s) in the same workplace.

         65.     These actions as foresaid constitute violations of 29 U.S.C. § 206 and 29 U.S.C. §

215(a)(3).

         WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

         A.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement, and seniority.




                                                  10
              Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 11 of 14




       B.       Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or

other employers from engaging in such misconduct in the future;

       C.       Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress/pain and

suffering);

       D.       Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law; and

       E.       Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                               By:    _______________________
                                                      Ari R. Karpf, Esq.
                                                      3331 Street Road
                                                      Two Greenwood Square, Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
                                                      Attorneys for Plaintiff

Dated: June 8, 2021




                                                 11
      Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 12 of 14




            p~Äêáå~=_ä~Åâã~å


qóëçåë=cççÇëI=fåÅK=ÇLÄL~=qóëçåë=cççÇë




SLULOMON
                                 Case 2:21-cv-02594  Document
                                                  UNITED        1 Filed COURT
                                                         STATES DISTRICT 06/08/21 Page 13 of 14
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
                       UONQ=cê~åâÑçêÇ=^îÉåìÉI=^éí=SI=mÜáä~ÇÉäéÜá~I=m^=NVNPS
Address of Plaintiff: ______________________________________________________________________________________________
                      ROM=bK=eìåíáåÖ=m~êâ=^îÉåìÉI=mÜáä~ÇÉäéÜá~I=m^=NVNOQ
Address of Defendant: ____________________________________________________________________________________________

                                            aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
        SLULOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


              SLULOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                         Case 2:21-cv-02594 Document 1 Filed 06/08/21 Page 14 of 14
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
                                                                                                            qvplkp=cllapI=fk`K=aL_L^=qvplkp=cllap
    _i^`hj^kI=p^_ofk^

     (b) County of Residence of First Listed Plaintiff                 mÜáä~ÇÉäéÜá~                           County of Residence of First Listed Defendant                mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                   f
                                                                                                         (For Diversity Cases Only)                                            and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                            of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                       3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                   ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                               ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                       New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                        ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                             26 USC 7609                      Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                        ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒
                                     u    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                               State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                  ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                    Litigation -
                                                                                                                            (specify)                      Transfer                        Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      ^a^=EQOrp`NONMNFX=cji^=EOVrp`OSMNFX=qáíäÉ=sff=EQOrp`OMMMFX=OVrp`OMSX=OVrp`ONR~P
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=^a^I=cji^I=qáíäÉ=sffI=OVrp`OMSI=OVrp`ONR~PI=m^=`çããçå=i~ïI=meo^=~åÇ=mcmlK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION       DEMAND $                 CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                     JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
         SLULOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                              MAG. JUDGE

                  Print                                 Save As...                                                                                                                  Reset
